DETAILED ACTION

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 15 recites the following limitations: “the apparatus of claim 10, wherein the set of partition queues are further configured to generate a request to perform a read operation based at least in part on receiving a command, wherein the die selection component selects the memory die based at least in part on the request”. (Emphasis added)
The followings are the most relevant support in applicant’s specification: 
[0038] “The PQs 205 can receive a command 215 and generate request 220 to execute the command 215. For example, if command 215-a indicates a read operation, PQO 205-a can generate request 220-a requesting to execute the read operation. The PQs 205 can communicate the requests 220 to the arbiter 250. The arbiter 250 can receive the requests 220 and communicate grants to the requests 220 according to a schedule for executing the commands 215. Upon receiving a grant, a PQ 205 can send the command 215 for execution. The arbiter 250 can schedule the execution of the commands 215 in order to decrease an amount of time between executing the commands 215. This can decrease a latency and increase throughput of the system 200”. (Emphasis added)
[0045] “The PQs 305 can generate requests based on the received access commands and communicate the requests to an arbiter (e.g., arbiter 150 as described with reference to FIG. 1, arbiter 250 as described with reference to FIG. 2). The arbiter can schedule the execution of commands based on a type of command being executed and the PQ 305 communicating the request (e.g., corresponding to a location of the memory device to be accessed during the execution of the commands). For example, the arbiter schedules a set of read commands for execution differently than scheduling a set of write commands for execution”.
In plain meaning, in computer science, a queue is a component without processing power/ability. A queue does not have processor, controller, GPU to generate request(s). The applicant did not provide details how a set of partition queues can generate request, such as attached or built-in processor, controller. Thus, claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.


Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 15 recites the following limitations: “the apparatus of claim 10, wherein the set of partition queues are further configured to generate a request to perform a read operation based at least in part on receiving a command, wherein the die selection component selects the memory die based at least in part on the request”. (Emphasis added)
The examiner respectfully notes that, as discussed in MPEP 2164.01(a), In re Wands sets forth all eight factors must be considered.
(A) The breadth of the claims;The examiner respectfully notes that the disclosed embodiment  recites receiving a set of commands to perform at least two different read operations on at least two different memory dices, one after another. The set of commands is enqueued in a set of partition queues.  The set of partition queues is configured to generate a request to perform read operation at a memory dice. It is well-known in the art that a queue is a data structure, or a memory to store data for a short amount of time. The purpose of the buffer is to hold data, and to match processor speed with slower components, such as hard drive, monitor (See TechTerms.com, definition of buffer, 2006).
(B) The nature of the invention;The examiner respectfully notes that the nature of the invention, as cited in independent claims 1, 10, and 16, is scheduling executions of  a plurality of commands on a plurality of memory dices, as discussed at least in paragraph 0084-0090, and 0097-0102 of the specification.
(C) The state of the prior art;The examiner respectfully notes that Hayes reference has been used to illustrate command queue. A Non-Patent literature of Li et al “Dynamic Command Scheduling for Real-Time Memory Controllers”, Eindhoven University of Technology, 26th Euromicro Conference on Real-Time Systems, 2006, mailed 8/04/2022 along with previous office action, also illustrates how a queue is used. The examiner respectfully notes that none of the queues in Hayes, or Li reference is capable of generating request. The Applicant has summited no evidence to describe how a queue, or a set of queue can generate request.
(D) The level of one of ordinary skill;The examiner respectfully notes that there is one distinct technology relevant to the claimed invention, electronic computer storage systems.
(E) The level of predictability in the art;The examiner acknowledges that the electronic computer storage art is fairly predictable. One of ordinary skill in the art would be expected to translate a series of steps into either a software of hardware implementation of the given series of steps.
(F) The amount of direction provided by the inventor; The examiner respectfully notes the disclosure provided by the inventor, such as:
[0038]    The PQs 205 can receive a command 215 and generate request 220 to execute the command 215. For example, if command 215-a indicates a read operation, PQO 205-a can generate request 220-a requesting to execute the read operation. The PQs 205 can communicate the requests 220 to the arbiter 250. The arbiter 250 can receive the requests 220 and communicate grants to the requests 220 according to a schedule for executing the commands 215. Upon receiving a grant, a PQ 205 can send the command 215 for execution. The arbiter 250 can schedule the execution of the commands 215 in order to decrease an amount of time between executing the commands 215. This can decrease a latency and  increase throughput of the system 200.
[0045]   The PQs 305 can generate requests based on the received access commands and communicate the requests to an arbiter (e.g., arbiter 150 as described with reference to FIG. 1, arbiter 250 as described with reference to FIG. 2). The arbiter can schedule the execution of commands based on a type of command being executed and the PQ 305 communicating the request (e.g., corresponding to a location of the memory device to be accessed during the execution of the commands). For example, the arbiter schedules a set of read commands for execution differently than scheduling a set of write commands for execution.
The examiner respectfully notes in paragraph 0038, and 0045, the Applicant discloses the partition queue (PQ) receives a command, and generate request based on the received command. The Applicant did not provide details how a partition queue can generate a request.
Therefore, one of ordinary skill in the art would not be able to use a queue, or a set of queue, which is either a data structure, or a memory, to generate request based on a received command.
(G) The existence of working examples; The examiner is not aware of any working examples of the claimed invention. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.The examiner respectfully notes the specification, especially paragraph 0038, and 0045 were insufficient to enable a person skilled in the art to practice the claimed invention with only a reasonable degree of experimentation, because the claimed invention require a data structure, or a memory, without processor, or controller, to generate a request based on a received command. 
The examiner respectfully concludes that the specification does not provide any descriptions of how to use a queue, or a set of queue to generate request based on a received command. The specification fails to teach one of ordinary skill in the art how to both make and use the claimed invention. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (U.S. 2015/0220275), and in view of Hsieh et al (U.S. 2010/0312950), and further in view of Yu et al (U.S. 2017/0177240).
Regarding claim 1:
receiving a set of commands for a set of memory dice, each command indicating one or more read operations at a memory device, and the set of commands comprising a first set of commands associated with a first memory die and a second set of commands associated with a second memory die; Oh teaches a storage system in Fig. 1. Fig. 15, a request is received (Fig. 15, S410, ¶0119). The request (merged read request) is split into at least two read requests (¶0121, Fig. 15, S430). The read operations are performed (¶0122). 
 selecting a first memory die of the set of memory dice based at least in part on receiving the set of commands; executing the first set of commands at the first memory die [until each command associated with the first memory die has been executed based at least in part on the received set of commands being read commands], wherein each of the first set of commands indicate one or more read operations at the first memory die; selecting a second memory die of the set of memory dice [after executing the first set of commands]; and executing the second set of commands at the second memory die [until each command associated with the second memory die has been executed based at least in part on the received set of commands being read commands], wherein each of the second set of commands indicate one or more read operations at the second memory die. 
 Oh further teaches in Fig. 21, the storage device includes a plurality of memory chips communicating with memory controller 320 via a plurality of channel (¶0168-¶0169). Each chip is connected to a single channel. (¶0169). The merged read command is split into two read requests, which correspond to two different channels. The two read requests are execute respectively (¶0169-¶0170).
It is noted that a set, mathematically, include zero or one. The claim language recites “the first set of commands indicate one or more read operations at the first memory die”. Since Oh teach the merged read command comprises a first command, a second command directed to two different memory chip, respectively. Oh’s teaching reads on the claim language, under Broadest Reasonable Interpretation (BRI).
However, Oh does not teaches the idea of selecting a second memory dice after executing the first set of commands on the first memory die, or executing the second set of commands at the second memory die until each command associated with the second memory die has been executed based at least in part on the received set of commands being read commands. 
In an analogous art of storage management, Hsieh teaches the idea of scheduling commands so that command(s) belong to same memory segment are placed together (Figs. 6B-6C and corresponding text ¶0034-¶0036). In Fig. 6B or 6C, all command direct to a same memory segment (or a same chip, under BRI) will be executed prior to command(s) directs to other memory segment(s). 
This teaching of Oh suggests the idea of execute all commands directed to one chip prior to executing all commands directed to next chip. Thus, when combine with the teaching of Oh, one of ordinary skill in the art, at the time the invention was filed, would consider selecting a first memory dice, execute all commands directed to the first memory dice, select a second memory dice, execute all commands directed to the second memory dice, in response to receiving a merged command, which include two separate commands.
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Hsieh into the teaching of Oh, hereinafter Oh, to obtain the claimed limitations in claim 1. The motivation for doing so is to employed a known technique to yield a predictable result, which provides fast access and lengthening lifetime of the storage device (Hsieh, ¶0008, MPEP 2143 (I)).
However, the combination of Oh does not teach each command is associated with a particular die. In an analogous art of data access, Yu suggests a read/write command includes target addressable location indicates a memory die (a die identifier), one of a plurality of partitions in a die (¶0011, ¶0026, Fig. 4).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Yu into the teaching combination of Oh to have a command indicates a memory die location. The motivation for doing so is to utilize known technique to yield predictable result, which is effectively delegate shared computing resources (Yu,¶0037, MPEP 2143(I))).

Regarding claim 9:
The method of claim 1, further comprising: identifying the first set of commands of the set of commands for performing commands at the first memory die based at least in part on selecting the first memory die, each command of the first set of commands indicating a read operation at the first memory die, wherein executing the first set of commands is based at least in part on identifying the first set of commands. Hsieh, Fig. 4, a first set of commands C1, C4 is identified for performing read commands at the first die/segment as part of selecting a memory die/segment (¶0027-¶0028).

Claims 2-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (U.S. 20155/02202755), and in view of Hsieh et al (U.S. 2010/0312950), and further in view of Yu et al (U.S. 2017/0177240), and further in view of Hayes et al (U.S. Patent 8,874,836).

Regarding claim 2:
The method of claim 1, further comprising: determining, for a command of the first set of commands, a location for performing a read operation relative to other commands of the first set of commands; Hsieh, in combination with Oh, teaches the control unit 340 will classify the commands according to the adjacent extent of the logical addresses of the commands (¶0027); and "adjacent extent of the logical addresses" means that logical addresses for access appointed by two or more than two commands with the same type (i.e., both are write commands or both are read commands) have corresponding physical addresses which can be classified in the same group since the physical addresses belong to the same memory segment after calculation (¶0028).
However, the combination of Oh does not teach communicating the read command to a partition queue based at least in part on determining the location, wherein the partition queue is associated with the determined location and selecting the first memory die is based at least in part on communicating the read command to the partition queue. Hayes, controller 212 receives requests for operations (read or write operation) and places the operations into operations queues according to operation classes (14:1-10). Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). It has been understood that a corresponding die is selected when an operation is placed into a queue. 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Hayes into the teaching of Oh to obtain the claimed limitations above. The motivation for doing so is to employ a known technique to yield reasonable result (MPEP 2143(I)).

Regarding claim 3:
The combination of Oh does not teach the method of claim 1, further comprising: determining a set of partition queues associated with the first memory die based at least in part on selecting the first memory die; and polling the set of partition queues for commands, wherein executing the first set of commands is based at least in part on polling the set of partition queues. In an analogous art of storage management, Hayes teaches controller 212 evaluates operations waiting in the operation queues (polling the operations queues, 14:19-25), and executes the first set of read command, that has a greater benefit, among operations at the operation queues 510 (14:35-50). Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Hayes into the teaching of Oh to obtain the claimed limitations above. The motivation for doing so is to employ a known technique to yield reasonable result (MPEP 2143(I)).

Regarding claim 6:
The method of claim 3, further comprising: determining, based at least in part on polling the set of partition queues, that each command of the set of commands associated with the first memory die is executed, wherein selecting the second memory die of the set of memory dice is based at least in part on determining that each command is executed. Hsieh teaches, Fig. 4, host issues command set (C1, C2, C3, C4). The commands execution order is adjusted/reordered so that the access command belongs to the same memory segment are placed together. Thus, the command execution order of the command queues is “C1, C4, C2, C3”, (¶0029-¶0030, and Fig. 6C), which commands on first die/segment are executed before selecting second die/segments. 


Claims 10, 13-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (U.S. Patent 8,874,836), and in view of Hsieh et al (U.S. 2010/0312950), and further in view of Yu et al (U.S. 2017/0177240).
Regarding claim 10:
An apparatus, comprising:
a set of partition queues configured to receive commands for a set of memory dice, each partition queue of the set of partition queues associated with a memory die of a memory device, and the commands comprising a first set of commands associated with the memory die; Hayes, Fig. 6, each flash memory die is connected with an operation queue 510 of a plurality of operation queues via channel 512 (Fig. 6, 13:46-56). The plurality of operation queues includes read queues, write queues (Hayes, 13:47-65). 
Thus, it has been understood when a command is placed in an operation (write) queue, the command is directed to a respective memory dice. 
Controller 212 receives requests for operations (read or write operation) and places the operations into operations queues according to operation classes (14:1-10). The controller selects an operation from the operation queues that has greater benefit than other operations in the operation queues 510, and execute the operation (Hayes, 34-54). Thus, read commands, or write commands are placed in a respective queue, which is considered as a set of read commands, or write commands.
Hayes further teach in Fig. 3, flash memory  206 is implemented as multiple flash dies 222. Each flash die 222 has pages, which data can be written to or read from the flash die 222 (Hayes, 6:22-45). 
a die selection component configured to select the memory die of the set of memory dice on which to execute commands until each read command associated with the memory die has been executed; and a command arbiter configured to execute the first set of commands at the memory die [until each command associated with the memory die has been executed based at least in part on the received commands being read commands]. Hayes, controller 212 selects an operation from the operation queues 510 that has a greater benefit than other operations in the operation queues 55510 (14:34-50), and execute the operation associated with the selected memory die (14:55-65). 
However, Hayes does not teach the idea of execute read commands until reach read command associated with the selected memory die has been executed. In an analogous art of memory management, Hsieh teaches, Fig. 4, host issues command set (C1, C2, C3, C4). The commands execution order is adjusted/reordered so that the access command belongs to the same memory segment are placed together. Hsieh teaches the idea of scheduling commands so that command(s) belong to same memory segment are placed together (Figs. 6B-6C and corresponding text ¶0034-¶0036). In Fig. 6B or 6C, all command direct to a same memory segment (or a same chip, under BRI) will be executed prior to command(s) directs to other memory segment(s). The command execution order of the command queues is “C1, C4, C2, C3”, (¶0029-¶0030, and Fig. 6C). 
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Hsieh into the teaching of Hayes, hereinafter Hayes, to execute all commands associated with a memory die prior to execution of commands associated with other memory dies. The motivation for doing so is to reduce access latency and improve storage efficiency (Hsieh, ¶0030). The motivation for doing so is to employed a known technique to yield a predictable result, which provides fast access and lengthening lifetime of the storage device (Hsieh, ¶0008, MPEP 2143 (I)).
However, the combination of Hayes does not teach each command is associated with a particular die. In an analogous art of data access, Yu suggests a read/write command includes target addressable location indicates a memory die (a die identifier), one of a plurality of partitions in a die (¶0011, ¶0026, Fig. 4).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Yu into the teaching combination of Hayes to have a command indicates a memory die location. The motivation for doing so is to utilize known technique to yield predictable result, which is effectively delegate shared computing resources (Yu,¶0037, MPEP 2143(I))).

Regarding claim 13:
The apparatus of claim 10, wherein each partition queue is configured to receive one or more commands for performing one or more read operations at the memory die corresponding to a respective partition queue. Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). Controller 212 receives requests for operations (read or write operation) and places the operations into operations queues (14:1-10).

Regarding claim 14:
The apparatus of claim 10, wherein the die selection component is further configured to: determine that a first memory die of the set of memory dice is associated with at least one command received by a partition queue; and select the first memory die according to an order and based at least in part on determining that the first memory die is associated with the at least one command received by the partition queue. Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). Controller 212 receives requests for operations (read or write operation) and places the operations into operations queues (14:1-10). Hayes, controller 212 selects an operation from the operation queues 510 that has a greater benefit than other operations in the operation queues 55510 (14:34-50), and execute the operation associated with the selected memory die (14:55-65).

Regarding claim 16:
A method, comprising: Hayes teaches a method of applying scheduling policies to a non-volatile solid-state storage device. A plurality of read/write operations are received at the storage device, and are placed in a plurality of operation queues. The operations maybe sorted and assigned a weight or priority based on the operation and the scheduling policies (Abstract, Fig. 6).
receiving a set of commands for a set of memory dice, each command indicating a write operation at a memory die of a memory device; Hayes, Fig. 6, each flash memory die is connected with an operation queue 510 of a plurality of operation queues via channel 512 (Fig. 6, 13:46-56). The plurality of operation queues includes read queues, write queues (Hayes, 13:47-65). Controller 212 receives requests for operations (read or write operation) and places the operations into operations queues according to operation classes (14:1-10). The controller selects an operation from the operation queues that has greater benefit than other operations in the operation queues 510, and execute the operation (Hayes, 34-54). Thus, read commands, or write commands are placed in a respective queue, which is considered as a set of read commands, or write commands. Thus, it has been understood when a command is placed in an operation (write) queue, the command is directed to a respective memory dice. 
Hayes further teach in Fig. 3, flash memory  206 is implemented as multiple flash dies 222. Each flash die 222 has pages, which data can be written to or read from the flash die 222 (Hayes, 6:22-45). It is impliedly that select an operation and execute the operation would include selecting a corresponding memory die. 
executing a first command of the set of commands at a first memory die of the set of memory dice; The controller selects an operation from the operation queues that has greater benefit than other operations in the operation queues 510, and execute the operation (Hayes, 34-54). It is impliedly that select an operation and execute the operation would include selecting a corresponding memory die.
identifying a second command of the set of commands indicating a write operation at a second memory die of the set of memory dice different than the first memory die; and executing, [after executing the first command,] the second command at the second memory die based at least in part on the second command indicating the write operation at a different memory die than the first memory die and the received set of commands being write commands. Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). Controller 212 receives requests for operations (read or write operation) and places the operations into operations queues according to operation classes (14:1-10). The controller selects an operation from the operation queues that has greater benefit than other operations in the operation queues 510, and execute the operation (Hayes, 14, 34-54).
However, Hayes does not explicitly teach select a second memory die executing, after executing the first command,  the second command at the second memory die based at least in part on the second command indicating the write operation at a different memory die than the first memory die and the received set of commands being write commands. In an analogous art of memory management, Hsieh teaches, Fig. 4, host issues command set (C1, C2, C3, C4). The commands execution order is adjusted/reordered so that the access command belongs to the same memory segment are placed together. Thus, the command execution order of the command queues is “C1, C4, C2, C3”, (¶0029-¶0030, and Fig. 6C). In Fig. 6B or 6C, all command direct to a same memory segment (or a same chip, under BRI) will be executed prior to command(s) directs to other memory segment(s). The command execution order of the command queues is “C1, C4, C2, C3”, (¶0029-¶0030, and Fig. 6C).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Hsieh into the teaching of Hayes, hereinafter Hayes, to obtain the idea of performing a set of command having addresses belong to a same memory segment, prior to another set of commands. The motivation for doing so is to employed a known technique to yield a predictable result, which provides fast access and lengthening lifetime of the storage device (Hsieh, ¶0008, MPEP 2143 (I)).
However, the combination of Hayes does not teach each command is associated with a particular die. In an analogous art of data access, Yu suggests a read/write command includes target addressable location indicates a memory die (a die identifier), one of a plurality of partitions in a die (¶0011, ¶0026, Fig. 4).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Yu into the teaching combination of Hayes to have a command indicates a memory die location. The motivation for doing so is to utilize known technique to yield predictable result, which is effectively delegate shared computing resources (Yu,¶0037, MPEP 2143(I))).

Regarding claim 17:
The method of claim 16, further comprising: determining a subset of commands of the set of commands, each command of the subset of commands for write operations at different a memory die than the first command; and selecting the second command from the subset of commands based at least in part on a priority of the second command relative to a priority of each of the commands of the set of commands, wherein determining the second command is based at least in part on the selecting second command. Hsieh teaches commands identified and executed based on their locality and memory dies (¶0036, Figs. 6A-6B); the commands direct to a same memory die are also selected and executed by priority order (¶0036, Figs. 6A-6B). Hsieh also suggests command with the same type as that of the previous accessed command will be executed in advance (¶0032). Hayes also teaches the operations maybe sorted and assigned a weight or priority based on the operation and the scheduling policies (Abstract, Fig. 6 and corresponding text).

Regarding claim 18:
The method of claim 16, further comprising: determining a priority for executing the set of commands, wherein executing the second command after executing the first command is based at least in part on the determining the priority for executing the set of write commands. Hsieh teaches commands identified and executed based on their locality and memory dies (¶0036, Figs. 6A-6B); the commands direct to a same memory die are also selected and executed by priority order (¶0036, Figs. 6A-6B). 

Regarding claim 19:
The method of claim 18, further comprising: determining that a third command of the set of write commands is scheduled for execution after the second command according to the determined priority for executing the set of commands; determining that the third command is for a second write operation at the second memory die; and executing, based at least in part on the determined priority, a fourth command of the set of commands at a third memory die different than the second memory die based at least in part on determining that the third command is for the write operation at the second memory die. Hsieh, Figs. 6A-6C, Hsieh teaches commands identified and executed based on their locality and memory dies (¶0036, Figs. 6A-6B); the commands direct to a same memory die are also selected and executed by priority order (¶0036, Figs. 6A-6B). the commands are determined/grouped into different groups corresponding to a respective memory die/segment. It is noted that, in Figs. 6A-6B of Hsieh, there are more than one operations executed at a memory segment, or under BRI, a memory dice based on a determined order.

Regarding claim 20:
The method of claim 16, further comprising: determining a location for performing a second write operation indicated by a third command of the set of commands; and communicating the third command to a first partition queue based at least in part on determining the location, wherein the first  partition queue is associated with the determined location. Hsieh, ¶0029, Fig. 4, location/address of each command is determined. Hayes, Fig. 6, each flash memory die is associated with multiple operation queues 510, which including read queues, write queues (Hayes, 13:47-65). Furthermore, Yu suggests a read/write command includes target addressable location indicates a memory die (a die identifier), one of a plurality of partitions in a die (¶0011, ¶0026, Fig. 4). Thus, one of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Yu, Hsieh, and Hayes to enqueue a command, determine a location on a memory die to execute the command, and to obtain the claimed limitations cited in claim 20.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (U.S. 20155/02202755), and in view of Hsieh et al (U.S. 2010/0312950), and further in view of Yu et al (U.S. 2017/0177240), and further in view of Hayes et al (U.S. Patent 8,874,836), and further in view of Bao et al (U.S. 9,804, 782). 
Regarding claim 4:
The combination of Hayes does not teach the method of claim 3, further comprising: ordering the set of partition queues according to a priority, wherein polling the set of partition queues is based at least in part on the ordering; performing a first operation associated with a command of the first set of read commands based at least in part on  polling the set of partition queues; and reordering the set of partition queues based at least in part on performing the first read operation. In an analogous art of memory management, Bao teaches a command execution unit may service a plurality of command buffers which store host commands ( read/write commands), Fig. 3, command buffers 312, 4:60-65. The command execution units select one of the command buffers with the highest priority host command, check that the host command can be performed, and send the host command for execution if the check passes. The command execution unit then selects another command buffer and repeats the process (Fig. 1, 3:10-35, 5:40-60).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Bao into the teaching of Hayes, to order the queues according to a priority order. The motivation for doing so is to reduce power consumption of the memory system (Bao, 3:60-62).

Regarding claim 5:
The method of claim 4, wherein ordering the set of partition queues according to the priority is based at least in part on an index value of each partition queue of the set of partition queues. Hayes also teaches employing an aging mechanism on each of the operation queues, and update the aging parameter after each command execution (Hayes, 15:5-25).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (U.S. 20155/02202755), and in view of Hsieh et al (U.S. 2010/0312950), and further in view of Yu et al (U.S. 2017/0177240), and further in view of Hayes et al (U.S. Patent 8,874,836), and further in view of Wakrat et al (U.S. 2010/0022781). 
Regarding claim 7:
The combination of Hayes does not teach the method of claim 1, further comprising: ordering memory dice of the set of memory dice according to an order for selecting the memory dice, wherein selecting the first memory die and selecting the second memory die is based at least in part on ordering the memory dice of the set of memory dice according to the order. However, in an analogous art of memory access, Wakrat teaches a process for optimizing throughput of read operations across multiple dies including monitoring status of each die, and switching between dies (reordering) when a highest priority read operation associated with an available die (a die that is ready) can be initiated (abstract, and Fig. 4, ¶00400).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Wakrat into the teaching of Hayes, to obtain the claimed limitations above. The motivation for doing so is to increase throughput of read operations across memory dies (Wakrat, ¶0039). 

Regarding claim 8:
The method of claim 7, further comprising: determining that a third memory die occurs after a fourth memory die in the order based at least in part on ordering the memory dice; determining that the third memory die is a next memory die in the order associated with a command; and selecting the third memory die based at least in part on determining that the third memory die is the next memory die in the order. Hsieh, Figs. 6A-6C, Hsieh teaches commands identified and executed based on their locality and memory dies (¶0036, Figs. 6A-6B); the commands direct to a same memory die are also selected and executed by priority order (¶0036, Figs. 6A-6B). the commands are determined/grouped into different groups corresponding to a respective memory die/segment.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes et al (U.S. Patent 8,874,836), and in view of Hsieh et al (U.S. 2010/0312950), and further in view of Yu et al (U.S. 2017/0177240), and further in view of Bao et al (U.S. 9,804, 782). 
Regarding claim 11:
The apparatus of claim 10, wherein the read command arbiter is further configured to: execute, at a first memory die, one or more read commands received from the set of partition queues associated with the first memory die [according to a priority order of the set of partition queues]. Hayes, controller 212 selects an operation from the operation queues 510 that has a greater benefit than other operations in the operation queues 55510 (14:34-50), and execute the operation associated with the selected memory die (14:55-65).
However, Hayes does not teaches execute commands according to a priority order of the set of partition queues. In an analogous art of memory management, Bao teaches a command execution unit may service a plurality of command buffers which store host commands ( read/write commands), Fig. 3, command buffers 312, 4:60-65. The command execution units select one of the command buffers with the highest priority host command, check that the host command can be performed, and send the host command for execution if the check passes. The command execution unit then selects another command buffer and repeats the process (Fig. 1, 3:10-35, 5:40-60).
One of ordinary skill in the art, at the time the invention was filed, would have been motivated to incorporate the teaching of Bao into the teaching of Hayes, to order the queues according to a priority order. The motivation for doing so is to reduce power consumption of the memory system (Bao, 3:60-62).

Regarding claim 12:
The apparatus of claim 11, wherein the read command arbiter is further configured to: update the priority order of the set of partition queues after an execution of each read command. Hayes also teaches employing an aging mechanism on each of the operation queues, and update the aging parameter after each command execution (Hayes, 15:5-25).

Response to Arguments

Applicant’s arguments with respect to rejection of claim 15 under 35 U.S.C. §112(a) have been considered but are not persuasive. The specification must describe the claimed invention in sufficient detail so that PHOSITA can recognize what is claimed. The examiner respectfully notes the appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy 35 U.S.C. §112(a) requirement. (Univ. of Rochester v. Searle Co Inc. (Fed. Cir. 02/13/04)) or future technology encompassed by a claim need not be enabled, but it must be described in the application to satisfy the written description requirement (Chiron Corp Fed. Cir. 363 F.3d 1247 (2004)). Paragraph 0038, and 0045 do not provide sufficient details to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, as presented above.
Applicant’s arguments with respect to rejections of claims 1-14, 16-20 under 35 U.S.C. §103 have been considered but are moot in light of new grounds of rejections presented supra.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA D DOAN whose telephone number is (571)272-5950. The examiner can normally be reached Mon-Fri 1000-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED I RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA D DOAN/            Primary Examiner, Art Unit 2133